Citation Nr: 1047536	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  10-18 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred during treatment at Vanderbilt University 
Medical Center and Vanderbilt Medical Group from July 10, 2009 to 
July 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to April 
1948.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 decision by the fee basis office of 
the Murfreesboro, Tennessee, Department of Veterans Affairs 
Medical Center (VAMC), which denied the Veteran's claim for 
payment or reimbursement of unauthorized medical expenses 
incurred during treatment at Vanderbilt University Medical Center 
and Vanderbilt Medical Group from July 10, 2009 to July 14, 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).  

For the reason discussed below, the appeal is REMANDED to the 
VAMC.  VA will notify the appellant if further action is required 
on his part.


REMAND

In correspondence from the Veteran that was received by VA in May 
2010, he expressly requested that his appeal be reviewed by a 
Decision Review Officer (DRO).  There are no DROs at VAMCs, only 
at regional offices.  However, subsequent correspondence and 
adjudication of the claim does not indicate that the VAMC 
acknowledged the Veteran's request or explained any VAMC 
alternative.  Therefore, to ensure that he has been afforded his 
right to appellate due process, the case should be remanded to 
the VAMC so that it may properly address the Veteran's request 
for de novo consideration of his claim by a DRO and undertake any 
additional action, as appropriate.

With regard to the above matter, the Board observes that in his 
May 2010 request for DRO review of his appeal, the Veteran 
indicated that he was willing to appear in person before the 
reviewing DRO in support of his claim, if needed, thus indicating 
an apparent desire on his part to be scheduled for a DRO hearing.  
Therefore, as the current appeal is being remanded so that the 
VAMC may consider the Veteran's request for DRO consideration, it 
should also ask the Veteran to clarify whether or not he wishes 
to appear for a hearing before the originating agency and, if 
such a hearing is desired, respond to the request in the 
appropriate manner.

Accordingly, the case is REMANDED to the VAMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The VAMC should address the Veteran's 
request for DRO consideration of his claim 
of entitlement to payment or reimbursement 
of unauthorized medical expenses incurred 
during treatment at Vanderbilt University 
Medical Center and Vanderbilt Medical Group 
from July 10, 2009 to July 14, 2009; the 
VAMC should thereafter undertake any 
additional action in this regard, as 
appropriate.

2.  Pursuant to the above development, the 
VAMC should also ask the Veteran to clarify 
whether or not he wishes to have a DRO or 
VAMC hearing.  If such a hearing is 
desired, the VAMC should undertake the 
appropriate steps warranted by the request 
prior to readjudicating the claim of 
entitlement to payment or reimbursement of 
unauthorized medical expenses incurred 
during treatment at Vanderbilt University 
Medical Center and Vanderbilt Medical Group 
from July 10, 2009 to July 14, 2009.

3.  If, following the aforementioned 
development and readjudication, the full 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further appellate 
review.  The Board intimates no opinion as 
to the outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

